Citation Nr: 1041072	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-38 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for Lyme disease, to 
include residuals thereof.       

2.  Entitlement to service connection for rheumatic fever, to 
include residuals thereof.  

3.  Entitlement to service connection for sarcoidosis.     


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to 
November 1987 and from January 2, 1991 to July 17, 1991.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Baltimore, 
Maryland.                 

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office in 
Washington, D.C.  A copy of the transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the time of the August 2010 Central Office hearing, the 
Veteran submitted copies of his service treatment records.  
Specifically, he submitted a copy of a VA Hospital Summary, dated 
in February 1991, and a copy of a VA Hospital Discharge, dated in 
June 1991.  The copies were new and were not duplicative of any 
service treatment records already on file.  Applicable VA 
regulations require that pertinent evidence must be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304 (2010).  In the August 2010 Central Office 
hearing, the Veteran specifically did not waive initial RO 
consideration of the aforementioned service treatment records.  
Thus, a remand is necessary so that the RO may review this 
evidence.

In the August 2010 Central Office hearing, the Veteran testified 
that at present, he was receiving treatment at the VA Medical 
Center (VAMC) in Baltimore, for his residuals of Lyme disease and 
rheumatic fever, and his sarcoidosis.  In this regard, while the 
evidence of record includes Baltimore VAMC outpatient treatment 
records from May 2005 to August 2007, there are no additional 
records from that VA facility dated subsequent to August 2007.  
Inasmuch as the VA is on notice of the existence of additional 
records, these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In this case, the Veteran states that soon after beginning his 
second period of active service in January 1991, he developed a 
fever and was hospitalized.  He notes that he was subsequently 
diagnosed with Lyme disease and that it was determined that his 
Lyme disease was caused by a tick bite.  The Veteran indicates 
that due to his Lyme disease, he also developed rheumatic fever 
and sarcoidosis.  He maintains that at present, he still 
experiences residuals of his Lyme disease and rheumatic fever, 
and still has sarcoidosis.      

A review of the Veteran's service treatment records confirms that 
he was diagnosed with positive Lyme titer, acute rheumatic fever, 
and sarcoidosis during his second period of active service.  In 
July 1991, he was given a medical discharge due to the 
aforementioned conditions.     

VA examinations were conducted in January 2006 and January 2008.  
In this regard, the Board recognizes that in the January 2006 and 
January 2008 VA examination reports, the examiners concluded that 
the Veteran did not have any current residuals of Lyme disease or 
rheumatic fever.  The examiners further opined that the Veteran 
did not currently have sarcoidosis.  However, the Board notes 
that in the August 2010 Central Office hearing, the Veteran 
stated that he was still experiencing symptoms of his Lyme 
disease and rheumatic fever, and that he still had sarcoidosis.  
Specifically, the Veteran indicated that he was easily fatigued, 
short of breath, and had constant aching.   Therefore, a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of any 
residuals of Lyme disease and/or rheumatic fever, and 
sarcoidosis.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).   

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient 
treatment records from the Baltimore VAMC 
from August 2007 to the present.  All records 
received should be associated with the claims 
file.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination(s) to 
ascertain the nature and etiology of any Lyme 
disease, to include residuals thereof; 
rheumatic fever, to include residuals 
thereof; or any sarcoidosis.  The claims 
folder and a copy of this remand must be made 
available to the examiner(s) for review in 
conjunction with the examinations.  All 
appropriate tests and studies should be 
accomplished.

After a review of the examination findings 
and the entire evidence of record, the 
examiner(s) must answer the following 
questions:   

(a) Does the Veteran currently have Lyme 
disease, to include residuals thereof?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed Lyme disease, 
to include residuals thereof, is causally 
linked to the Veteran's period of active 
service, to include the in-service 
diagnosis of positive Lyme titer?

(b) Does the Veteran currently have 
rheumatic fever, to include residuals 
thereof?  If so, is it at least as likely 
as not (50 percent or greater probability) 
that the Veteran's currently diagnosed 
rheumatic fever, to include residuals 
thereof, is causally linked to the 
Veteran's period of active service, to 
include the in-service diagnosis of acute 
rheumatic fever?

(c) Does the Veteran currently have 
sarcoidosis?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed sarcoidosis is causally linked to 
the Veteran's period of active service, to 
include the in-service diagnosis of 
sarcoidosis?

The examiner(s) is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner(s) is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the remaining 
issues on appeal.  If any such action does 
not resolve each claim to the Veteran's 
satisfaction, the RO must provide the Veteran 
and his representative, if any, an SSOC which 
addresses the evidence received in August 
2010 and any subsequently received evidence, 
and they should be given an opportunity to 
respond.  Thereafter, the case should be 
returned to this Board for appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


